DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks, filed 10 March 2022, are noted with appreciation.
Claims 16-30 remain pending.
Response to Arguments
The substitute specification, filed with the reply of 10 March 2022, has been entered. The objection to the layout of the specification, set forth at pp. 2-3 of the non-final Office action, is withdrawn in view of the substitute specification.
The objection to claim 23, set forth at ¶5 of the non-final Office action, is withdrawn in view of the amendment. This amendment is supported at ¶2 on p. 23 of the substitute specification.
The objections to claims 16 & 26, set forth at ¶¶9-10 of the non-final Office action, are withdrawn in view of the amendment.
The rejection of claims 16-30 under 35 USC 112(b), set forth at ¶¶12-16 of the non-final Office action, are withdrawn in view of the amendment. New grounds of rejection under 35 USC 112(b), necessitated by the amendment, are set forth herein below
The rejection of claims 16, 19,  and 23-26, under 35 USC 102(a)(1), set forth at ¶¶19-27 of the non-final Office action, is withdrawn in view of the amendment requiring that compositions A & B be applied sequentially and not simultaneously.
The rejection of claim 30 under 35 USC 102(a)(1), set forth at ¶¶26 & 27 of the non-final Office action, is maintained. As noted in that action, claim 30 is a product-by-process claim where patentability does not depend on its method of production. It remains the Primary Examiner’s position that the structure implied by the process steps of claim 16 is merely a surface having a coating of a catalytically cross-linked polyisocyanate (NCO) coating thereon. The layers of step (a) and step (b) in claim 16 do not remain distinct but, as the catalyst of one must interact and cross-link the NCO groups in the other, the result is a single, cross-linked film on the substrate. As such, the product is the same or substantially identical to that claimed and the burden shifts to Applicant to show a non-obvious difference. MPEP § 2113(II). Applicant has presented no specific argument to this effect.
The rejection of claims 17, 18, 20-22, and 26-29 under 35 USC 103, set forth at ¶¶31-39 of the non-final Office action is withdrawn in view of the amendment requiring that compositions A & B be applied sequentially and not simultaneously.  
With respect to the rejection of claims 16-30 under 35 USC 103 as unpatentable over US ‘397 in view of US ‘346, Applicant’s arguments have been fully considered, but they are not persuasive. Applicant argues that the processes of US ‘397 and US ‘346 differ 
The arguments of counsel cannot take the place of evidence in the record. MPEP § 716.01(c). The cross-linking mechanism in question relies on the reactants in one layer coming into contact with the reactants and catalyst in the other layer. US ‘346 establishes a prima facie case that one of ordinary skill in the art would have reasonably  expected “catalytic activity by migration or permeation of the catalyst between the two coating compositions” [2:15-17]. While it is possible that the reactants and catalyst of US ‘397 could not function when arranged in the fashion suggested by US ‘346, this is merely conjecture unsupported by evidence in the record. Obviousness does not require absolute predictability; however, some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. MPEP § 2143.02(II).
Applicant discloses: “It has surprisingly been found…that stable coatings having advantageous performance properties are obtainable even when the crosslinking catalyst and the polyisocyanate to be crosslinked are applied to the surface to be coated in separate layers” [Spec., p. 1]. As US ‘397 and several of the references 
Regarding the number of molecules involved in the crosslinking processes of the two references, applicant’s argument is not persuasive because the opposite can just as easily be argued. The urethanization reaction of US ‘346 requires that three distinct molecules come together to react: catalyst + alcohol + isocyanate, whereas the trimerization of US ‘397 requires only two  distinct molecules, isocyanate + catalyst, come together to react. When seen from this point of view, the trimerization reaction mechanism of US ‘397 is less complex than the urethanization reaction mechanism of US ‘346. Consequently, it is the Primary Examiner’s position that an argument based solely on the number of molecules involved is of limited probative value and does not, on its own, absent other evidence in the record, convincingly weigh against the prima facie case of obviousness.
Finally, with respect to Applicant’s argument concerning US ‘346’s specific teaching of DBTL as catalyst, this argument is not persuasive because the test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted in the non-final Office action, both US ‘397 and US ‘346 teach tertiary amine catalysts [US ‘397 @ 4:53 and US ‘346 @ 4:6-8]. Based on this, it is the Primary Examiner’s position that one of ordinary skill in the art would have had a reasonable expectation of at least a tertiary amine catalyst migrating from one coating to the other in US ‘397. Further, only with the most recent amendment to claim 23 has Applicant specified a catalyst, potassium acetate. As demonstrated in the new grounds of rejection set forth herein below, necessitated by the amendment,  potassium acetate is a well known trimerization catalyst for the formation of isocyanurate. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to claim 16 appears to contain a typographical error that results in the end of claim 16 reading: “…with the proviso that the process steps a) and b) are performed in any desired but prior to process step c).” Consequently, the claim is indefinite because the metes and bounds are impossible to determine.
Based on Applicant’s remarks, the amendment to claim 16 was intended to remove only the reference to simultaneous performance of steps a) and b). In the interest of compact prosecution, the Primary Examiner interprets the end of claim 16 as reading: “…with the proviso that the process steps a) and b) are performed in any desired sequence but prior to step c).” Confirmation of this reading and appropriate amendment of the claim is earnestly solicited.
Claim Rejections - 35 USC § 102















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,133,397 A.
US ‘397 teaches a process comprising: (a) contacting a substrate with coating composition consisting essentially of at least one poly-NCO, a solvent, and a trimerization catalyst; and (b) heating the coating to a curing temperature for a curing time in order to cure the coating by trimerizing (i.e., cross-linking) at least some of the NCO groups to provide a heat-cured coating on the substrate [e.g., abstract]. The poly-NCO composition and the composition containing a cross-linking catalyst are applied to the same surface simultaneously prior to curing [4:6-12].
Claim 30 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). If a process limitation connotes specific structure and may In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also In re Nordt Dev. Co., 881 F.3d 1371, 1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018). Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show a non-obvious difference. MPEP § 2113(II). It is the Primary Examiner’s position that the structure implied by the process steps of claim is merely a surface having a cured coating of a catalytically cross-linked polyisocyanate (NCO) coating thereon. The layers of step (a) and step (b) do not remain distinct but, as the catalyst of one must interact and cross-link the NCO groups in the other, the result is a single, cross-linked film on the substrate. 
Specifically, US ‘397 teaches a product produced by a process comprising: (a) contacting a substrate with coating composition consisting essentially of at least one poly-NCO, a solvent, and a trimerization catalyst; and (b) heating the coating to a curing temperature for a curing time in order to cure the coating by trimerizing (i.e., cross-linking) at least some of the NCO groups to provide a heat-cured coating on the substrate [e.g., abstract]. It is the Primary Examiner’s position that this cured, trimerized (i.e., cross-linked) film is structurally identical to that resulting from the process of claim 16. As noted above, the burden is properly on Applicant to show a non-obvious difference. 
Claims 16-22 and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,133,397 A in view of US 5,578,346 A.
With respect to claim 16, US ‘397 teaches a process comprising: (a) contacting a substrate with a two-component (2K) coating composition consisting essentially of at least one poly-NCO, a solvent, and a trimerization catalyst; and (b) heating the coating to a curing temperature for a curing time in order to cure the coating by trimerizing (i.e., cross-linking) at least some of the NCO groups to provide a heat-cured coating on the substrate [e.g., abstract]. The poly-NCO composition and the composition containing a cross-linking catalyst are applied to the same surface simultaneously prior to curing [4:6-12]. This reference does not explicitly teach the application of one composition, followed by the other, followed by curing of both.      
US ‘346 teaches a process for the application of 2K composition wherein one part contains a cross-linkable moiety and the other part contains a catalyst for cross-linking the moiety. A first coat which incorporates the catalyst which is applied onto the substrate and a second coat which incorporates the cross-linkable moiety [3:5-22] is applied onto the first coat. The second coat then obtains use of the catalyst from the first coat through catalyst migration or permeation in to the second coat [1:10-22]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of US ‘397 so as to apply the either the NCO-containing composition to the substrate first, followed by the catalyst-containing coating, or vice versa. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of eliminating the mixing step of the two compositions and the 
  With respect to claim 17, US ‘397 does not explicitly teach a specific application weight (g/m2). Nevertheless, the weight-per-unit-area of a coating material applied to a substrate is a result-effective variable: the amount must be sufficient to give the desired coverage and properties of the coating, but not so great as to be wasteful of materials of deleteriously affect subsequent processing or end-use. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the application weight (g/m2) by routine experimentation absent criticality. See MPEP § 2144.05. See also In re Applied Materials, Inc., 692 F.3d 1289 (Fed. Cir. 2012), 103 USPQ2d 2000 at 1296, regarding an Examiner’s rationale for holding a variable result-effective based on “basic engineering principle.”
With respect to claim 18, US ‘397 does not explicitly teach a specific degree (%) of cross-linking. Nevertheless, the degree of cross-linking is a result-effective variable affecting properties of the finished coating such as flexibility and hardness. Consequently, 
With respect to claim 19, US ‘397 teaches that the poly-NCO is preferable aliphatic [5:17-30]. The Primary Examiner interprets this as a fair teaching that all (100% by weight) of the poly-NCO is aliphatic, which anticipates the claimed “at least ≥ 50% by weight.”
With respect to claim 20, it is well known in the coating art to repeat the application of a coating composition in order to build up a coating of a desired thickness. See e.g. US 4,398,346 A at 1:63-65 or WO 00/48806 A1 at 8:13-14.
With respect to claim 21, when more than one layer of coating is desired (see claim 20) one composition is applied at least twice with the other applied, in-between, at least once.
With respect to claim 22, US ‘397 teaches combinations of NCO [5:17-21 “and combinations thereof”], which reads on each application’s containing “different isocyanates.”  
With respect to claim 24, US ‘397 specifically teaches quaternary ammonium carboxylates [4:55-56].
With respect to claim 25, US ‘397 teaches blocked poly-NCO [5:31-51].
With respect to claim 26, there is no requirement in either reference that the coating be applied to all of the substrate. Consequently, should the artisan desire to coat only a portion of the substrate, it would have been obvious to apply the second 
With respect to claim 27-28, US ‘397 teaches curing and cross-linking at elevated temperatures [8:4-11]. Nevertheless, it is well known in the coating art that curing time and temperature are result-effective variables affecting the degree of cross-linking and the time taken to achieve a desired degree of cross-linking. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the curing time and temperature by routine experimentation absent criticality. See above. Further, with specific respect to claim 28, US ‘397 teaches curing at 120-350°F (approx. 49-177°C). This curing, followed by a period of cooling to room temperature (approx. 25°C) to allow handling and further processing, reads on the claimed two-stage curing regime.
With respect to claim 29, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. MPEP § 2144.05(II)(A).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,133,397 A in view of US 5,578,346 A, as applied to claim 16 above, further in view of US 2,978,449 A.
With respect to claim 23, US ‘397 teaches examples of cross-linking catalysts, but is not limited thereto. It is the Primary Examiner’s position that it would have been 
US ‘449 teaches that potassium acetate is a basic NCO trimerization catalyst that effect the rapid polymerization of organic poly-NCOs and that this catalyst favors the trimeric (isocyanurate) form of the polymer [1:35-55]. Consequently, it would have been obvious to one of ordinary, before the effective filing date of the claimed invention, to utilize, as the NCO trimerization catalyst, potassium acetate. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully trimerizing the NCO coating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 3,622,577 A & US 4,933,213 A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
23 March 2022